 PROGRAM AIDS COMPANYarticulatedreasons for the decisions in anddistinctionsamong the cases" involving unitdeterminationsintheinsuranceindustry.Thereafter, the Board, on February 11, 1966, issuedaSupplementalDecisionandOrder in theMetropolitancase,4explicatingtherationaleunderlying its original unit determination as well asitsgeneralpolicyfordetermining appropriatebargainingunitsin the insurance industry.On April 19, 1965, the United States Court ofAppeals for the Fourth Circuit entered an orderremanding the instant case to the Board for furtherproceedings consistent with the Supreme Court'sopinion intheMetropolitancase,supra.OnSeptember 14, 1966, the Board issued an ordergranting leave to the parties to file briefs directed tothe unit finding, which the Board had decided toreconsider.Thereafter,Respondent filed a briefwhich has been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.RespondentarguesthattheBoard'sunitdetermination in this case and the underlyingrepresentation proceeding were controlled by theextentof the Union's organization and that,therefore, the unit is invalid under Section 9(c)(5) ofthe Act. In light of Respondent's argument, we havereexamined the original unit determination made bythe Board's Regional Director and the entire recordin this case and the representation proceeding inCase 5-RC-3974, and for the reasons heretofore setforth in the Board's Supplemental Decision andOrder inWestern& Southern Life InsuranceCompany,163 NLRB 138, and inMetropolitan LifeInsurance Company (Woonsocket, R.I.),156 NLRB1408,we find no merit in this argument.Accordingly, we reaffirm our earlier unit finding andthe Decision and Order heretofore issued in thiscase.'Metropolitanl.i/ie InsuranceCompany (Woonsocket, R.I.),156NLRB 1408.Program Aids Company, Inc., Employer-Petitionerand Toyand Novelty Workers ofAmerica,Local 223, Affl.with InternationalUnion of Dolls,Toys,Playthings,Noveltiesand Allied Productsof U.S.and Canada,AFL-CIO. Case 2-RM-1495.February 24, 1967DECISION AND CERTIFICATION OF RESULTSOF ELECTIONBY MEMBERSFANNING, JENKINS,AND ZAGORIAPursuant to a stipulation for certification uponconsent election,an electionby secretballotwas163 NLRB No. 54145conducted on September 21, 1966, under thedirection and supervision of the Regional DirectorforRegion 2, among the employees in the unitdescribed below. At the conclusion of the election,the parties were furnished with a tally of ballotswhich showed that of approximately 50 eligiblevoters, 50 ballots were cast, of which 4 were for, and41 against, the Union, with 3 challenged and 2 voidballots. The challenged ballots were not sufficient innumber to affect the results of the election.Thereafter, the Union filed timely objections toconduct affecting the results of the election.On November 22, 1966, the Regional Directorissued and duly served on the parties his report onobjections,recommending that theUnion'sObjection 1 be sustained and that the Board setaside the election. Thereafter, on December 15,1966,theEmployer-Petitionerfiledtimelyexceptions to the report, insofar as it recommendedthat the election be set aside on the basis ofObjection 1, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.TheEmployer-Petitionerisengaged incommerce within the meaning of the National LaborRelations Act, as amended, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer-Petitioner within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer-Petitionerconstitute a unit appropriate for the purposes ofcollectivebargainingwithinthemeaning ofSection 9(b) of the Act:Allproduction and maintenance employeesemployed at 1696 Boone Avenue, Bronx, NewYork, and 550 Garden Avenue, Mount Vernon,New York, excluding all office employees,guards, watchmen, and supervisors as definedin the Act.5.The Board has considered the objection, theRegionalDirector'sreport,and the Employer-Petitioner's exceptions and brief and hereby adoptsthe Regional Director's report as modified herein.'The Union argues in its Objection 1 that theelection should be set aside under theExcelsiorrule,2because the Employer-Petitioner failed tofurnish the list of the names and addresses of its'In the absence of exception, we adoptpro formathe RegionalDirector's recommendation that the Union's second, third, andfourth object.ons be overruled.2Excelsior Underwear Inc.,156 NLRB 1236. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDemployeeswithin7daysaftertheRegionalDirector's approval of the stipulation for consentelection agreement. While the Employer-Petitionerdoesnotdeny that the list was filed onSeptember 11, 1966, 4 days after the prescribedfiling time, it contends first that the parties, with theapproval of the Board agent, agreed that the listwould be filed on September 11 at a preelectionconference,and,secondly, that even if theagreementwere not effective, its substantialcompliance withExcelsiorrule is sufficient so as notto warrant the setting aside of the election.Like the Regional Director, we find it unnecessarytodeterminewhether the parties reached anagreement providing for a later filing date. However,unlike the Regional Director, we find nothing in ourDecision inExcelsiorwhich would require the rulestated therein to be mechanically applied. Theprinciple underlying rationale ofExcelsior,requiringthe employer to disclose the names and addresses ofeligible voters to the union, is to provide the unionwith an opportunity to inform the employees of itsposition so that they, the employees, will be able tovote intelligently. Here, the unit is relatively small;the list was submitted 4 days late; and the Union hadthe list in its possession for a period of 10 days priorto the election. In these circumstances, we find thattheUnion was afforded sufficient opportunity tocommunicate with employees prior to the electionand therefore that the Employer-Petitioner hassubstantially complied with the requirements of theExcelsiorrule.We shall therefore overrule theUnion's Objection 1.As the tally of ballots shows that the Union has notreceived a majority of the valid votes cast in theelection,andasthechallengedballotsareinsufficient in number to affect the results of theelection, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIT Is HEREBY CERTIFIED that a majority of thevalid votes have not been cast for Toy and NoveltyWorkers of America, Local 223, Affiliated withInternationalUnion of Dolls, Toys, Playthings,Novelties and Allied Products of U.S. and Canada,AFL-CIO, in the election held herein, and that saidUnion is not the exclusive representative of theemployees in the unit found appropriate within themeaning of Section 9(a) of the National LaborRelations Act, as amended.DecorelCorporation:Reliance-IllinoisCorporation;and Ridgecraft CorporationandUpholsterers InternationalUnion,AFL-CIO,-ActingthroughitsAgentPicture Frame Workers, Molding Workers& Furniture Handlers, Local 18-H. Case13-CA-7047.February 27,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn July 5, 1966, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin certain unfair labor practices and recommendingthat they cease and desist therefrom and takecertainaffirmativeaction,as set forth in theattachedTrialExaminer'sDecision.Thereafter,RespondentsfiledexceptionstotheTrialExaminer's Decision and supporting briefs, and theGeneralCounselfiledcross-exceptionsandsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following additions and,modifications. IWe agree with the Trial Examiner's findings thatRespondents violated Section 8(a)(5) and (1) of theAct.However, in adopting the Trial Examiner'sfinding ofan 8(a)(5) violation we rely on the followingrationale.For many years Respondents and the Union haveRespondentshaveexceptedtotheTrialExaminer'sstatement that they did notfile a bnefwith him. Apparently as aresult of misunderstanding,Respondentsfiledthe brief intendedfor the Tnal Examiner with the Regional Director who did notforward it to the Trial Examiner Section 102 42 of the BoardRules and Regulations places onthe partydesiringto file a briefthe responsibility for filing with the Trial Examiner, with copiesserved on the other parties.Respondents have attached to theirbnef to the Board copies of the brief intended for the TrialExaminer. We have considered both briefs.163 NLRB No. 11